Citation Nr: 0204503	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  95-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a back 
strain with arthritis of the lumbosacral spine, to include 
propriety of reduction in evaluation from 30 percent to 20 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1958 to October 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision by the Cleveland, 
Ohio Regional Office (RO) which denied an increased rating 
for the service connected lumbosacral strain.  This matter 
was remanded in December 1996 for a VA examination and for 
the RO to obtain additional medical records.  This case was 
then returned to the Board for appellate review.  

By a rating decision dated April 1999, the RO found that a 
rating decision of March 1999, which separately evaluated 
back strain and arthritis of the lumbosacral spine was 
clearly and unmistakably in error.  The RO found that the 
disability should have been evaluated as a single condition 
with a 20 percent evaluation for moderate limitation of 
motion.  It was therefore proposed to terminate the separate 
evaluation for arthritis of the lumbosacral spine, thus 
reducing the veteran's combined evaluation from 30 percent to 
20 percent.

REMAND

The record reflects that in August 2001, the veteran 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals, 
indicating that he wanted a Board of Veterans' Appeals (BVA) 
video conference hearing concerning his lower back condition.  
The hearing was scheduled for March 18, 2002, but the veteran 
failed to appear.  

The record further reflects that on the day of the hearing, 
the veteran sent a facsimile to the RO in which he stated, "I 
want to have a schedule Board Member hearing where both me 
and a board member are in the same room in person".  On the 
same document as the statement, the veteran marked the block 
indicating that he wished to withdraw his request for a 
personal or a video hearing before a Member of the Board of 
Veterans' Appeals and have his appeal considered on the 
record however, the statement was construed as a motion to 
reschedule and was granted.  38 C.F.R. § 20.704 (2001).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing.

When the necessary actions are completed, the case should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

